Petition for writ of certiorari granted, and the writ may *941issue forthwith. The sole issue to be considered upon review is the constitutionality of G. L. 1956 (1968 Reenactment) §22-4-3. The instant case is consolidated for argument with the case of State v. Choiniere, 114 R. I. 941, 335 A.2d 343 (1975), and is specially assigned to the May 1975 calendar for hearing. The petitioner is directed to file brief on or before April 21, 1975, and respondent to file brief on or before May 5, 1975. The stay granted in the order on March 17, 1975, shall continue in effect until further order of court.
Lovett & Linder, Ltd., Robert M. Brennan, Richard Bruce Feinstein, of counsel, for petitioners. Higgins, Cavanagh & Cooney, Kenneth P. Borden, for respondents.